                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:19-cv-00342-FDW

BRIAN KEITH ROGERS,                       )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
THOMAS GROSSE, et al.,                    )
                                          )
                  Defendants.             )
_________________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s Amended Complaint

filed under 42 U.S.C. § 1983 [Docs. 11, 11-1], see 28 U.S.C. §§ 1915(a) and 1915A, and Plaintiff’s

Motion for Recusal [Doc. 12].

       Pro se Plaintiff Brian Keith Rogers (“Plaintiff”) is a prisoner currently incarcerated at

Butner Federal Correctional Institution in Butner, North Carolina. Plaintiff filed the current action

on July 18, 2019, pursuant to 42 U.S.C. § 1983, naming as Defendants the Charlotte Mecklenburg

Police Department; the Charlotte Mecklenburg Magistrate Office; Scottie P. Carson, identified as

a police sergeant; J.G. Brito, identified as a police officer; FNU Kellough, identified as a police

officer; and FNU Simmons, identified as a Mecklenburg County Magistrate. [Doc. 1 at 1, 3].

Plaintiff purported to bring claims against these Defendants for violation of Plaintiff’s rights under

the Fourth, Fifth, Eighth and Fourteenth Amendments to the U.S. Constitution for racial profiling,

false accusations, issuance of an unreasonable bond, and denial of an unbiased hearing in relation

to Plaintiff’s arrest for trafficking and possession of opium or heroin. [Doc. 1 at 3-4; Doc. 3].

       The Court conducted its initial review of Plaintiff’s complaint under 28 U.S.C. §§ 1915(e)

and 1915A and dismissed Defendants Charlotte Mecklenburg Police Department (CMPD),
Charlotte Mecklenburg Magistrate Office, FNU Simmons, Scottie P. Carson, and J.G. Brito for

the reasons stated in that Order. [Doc. 8]. The Court allowed Plaintiff thirty (30) days to file an

amended complaint to demonstrate that his claims against the remaining Defendant, FNU

Kellough, are not barred by Heck v. Humphries, 512 U.S. 477 (1994) and/or Younger v. Harris,

401 U.S. 37 (1971).

       Plaintiff has now filed an amended complaint demonstrating that his claims may not be

barred by Heck and Younger. [See Docs. 11, 11-1]. Plaintiff has also acknowledged that

Defendant FNU Kellough was not involved in the incidents alleged in the complaint but alleged

additional facts against previously dismissed Defendants Brito and Carson. Plaintiff also named

two additional Defendants in his amended complaint, Defendants Thomas Grosse and FNU Cello,

both identified as undercover officers with the CMPD. Plaintiff, however, has sued all Defendants

in their official capacities only. [Doc. 11-1 at 1]. Plaintiff’s claims against these four Defendants

are in the same vein as those claims brought against Defendant Kellough in Plaintiff’s original

Complaint. [See id.].

       For relief in his amended complaint, Plaintiff seeks $75 million in damages and injunctive

relief, including “full expungement of any and all offenses reported on [Plaintiff’s] record prior to

and presently as a result of this incident,” that “all officers involved be reprimanded for their part

in this incident” and be enrolled “in some kind of assessment class to improve their race relations

and counter their prejudices in dealing with African American males.” [Doc. 11].

       Typically, actions against officers in their official capacities, being synonymous with the

local governing body of which they are members, cannot proceed under § 1983 where the plaintiff

seeks monetary relief and the action is not based on “a policy statement, ordinance, regulation, or

decision officially adopted and promulgated by that body’s officers.” Monell v. Dept. of Soc.



                                                  2
Servs., 98 S. Ct. 2018, 2035-36 (1978). However, where a plaintiff seeks prospective relief, as

here, certain claims may proceed. See Ex Parte Young, 28 S. Ct. 441 (1908). Accordingly, taking

Plaintiff’s allegations as true and giving the Plaintiff the benefit of every reasonable inference,

Plaintiff’s claims against Defendants Grosse, Cello, Carson, and Brito are not clearly frivolous.

This action, therefore, may proceed past initial review.

       As to Plaintiff’s motion for recusal, this motion will be denied. Plaintiff requests that the

undersigned be recused from presiding over this civil action because “[t]he same incident that

occurred and resulted in the filing of the [this] complaint is the same incident heard by Judge

Whitney in which he ruled against the Plaintiff [in Plaintiff’s supervised release hearing].” [Doc.

12 at 1]. Plaintiff further argues that, “Judge Whitney’s adverse ruling against the Plaintiff leading

to his revocation of supervised release leaves questions as to whether the Plaintiff in this complaint

will be [afforded] an unbiased hearing without prejudice.” [Id. at 2]. Plaintiff has not presented

grounds for recusal of the undersigned.        Plaintiff’s unsupported suppositions regarding the

undersigned’s ability and duty to be a fair and impartial jurist under the circumstances are not

adequate grounds for recusal. The Plaintiff’s motion is denied.

       In sum, Plaintiff’s amended complaint survives initial review. Plaintiff’s motion for

recusal, however, is denied.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff’s Amended Complaint [Docs. 11, 11-1] survives initial review. 28 U.S.C. §§

           1915(e), 1915A.

       2. Plaintiff’s Motion for Recusal [Doc. 12] is DENIED.

       3. The Clerk is directed to mail four (4) summons forms to Plaintiff for Plaintiff to fill out

           and identify Defendants in the summonses for service of process, and then return the



                                                  3
                         summonses to the Court. Plaintiff is required to provide the necessary information for

                         the U.S. Marshal to effectuate service. Once the Court receives the summonses from

                         Plaintiff, the Clerk shall then direct the U.S. Marshal to effectuate service upon

                         Defendants.

Signed: March 25, 2020




                                                             4
